If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                      FOR PUBLICATION
                                                                      January 23, 2020
               Plaintiff-Appellant,

v                                                                     No. 347005
                                                                      Lapeer Circuit Court
ERIC JOHN RYDZEWSKI,                                                  LC No. 18-013179-FH

               Defendant-Appellee.


Before: RIORDAN, P.J., and SAWYER and JANSEN, JJ.

RIORDAN, J. (concurring in part and dissenting in part).

      I respectfully dissent on the issue of the prosecutor’s request to withdraw from the plea
agreement.

        Because it is not clear from the record, I would remand this case to the trial court to
clarify whether the prosecutor’s non-response to the trial court’s interpretation of its role relating
to mental health court during the plea colloquy amounted to the prosecutor’s acquiescence of a
modification of the plea agreement. If not, the trial court must apply People v Smith, 502 Mich
624; 981 NW2d 718 (2018), and allow the prosecutor to withdraw from the plea agreement.

       In all other respects, I concur with the majority.

                                                              /s/ Michael J. Riordan




                                                 -1-